Citation Nr: 0801163	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for a dental condition, 
to include as secondary to the veteran's service-connected 
status post fracture of the nasal bone.

3.  Entitlement to initial rating in excess of 10 percent for 
sinusitis with diminished sense of smell and taste.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1978 until July 
1981.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

An October 2007 communication appears to raise a claim of 
entitlement to service connection for rhinitis, on the basis 
that it was aggravated by the veteran's service-connected 
nasal condition.  This claim has not yet been adjudicated.  
Accordingly, the matter is referred back to the RO for 
appropriate action.

The issue of entitlement to initial rating in excess of 10 
percent for service-connected sinusitis with diminished sense 
of smell and taste is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In a December 1987 decision, the Board denied a request 
to reopen service connection for flat feet.

2.  The evidence added to the record since December 1987, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for flat feet.

3.  The evidence of record does not demonstrate that the 
veteran has chronic osteomyelitis or osteoradionecrosis of 
the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, temporomandibular articulation, 
loss of the ramus, loss of the condyloid process, loss of the 
hard palate, loss of teeth, loss of the maxilla, or 
malunion/nonunion of the maxilla.  

4. The evidence of record does not demonstrate that the 
veteran has treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, or periodontal disease.

5.  The veteran is presently service-connected, for treatment 
purposes, for teeth 8 and 19; he is not in receipt of 
compensable or noncompensable service connection for any 
other dental disability or condition, and was not a prisoner 
of war.  


CONCLUSIONS OF LAW

1.  The December 1987 Board decision that denied the 
reopening of service connection for flat feet was final when 
issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2007). 

2.  The evidence received subsequent to the December 1987 
Board decision is not new and material, and the requirements 
to reopen service connection for pes planus have not been 
met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  The criteria for service connection for a dental 
disorder, to include for outpatient treatment purposes not 
currently authorized, have not been met.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.381, 4.150, 17.161 
(2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit Court has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material evidence

The veteran is requesting reopening of service connection for 
pes planus.  Service connection for pes planus was previously 
denied.  

By way of procedural history, a June 1984 rating decision 
denied service connection, finding that the veteran's flat 
feet were a congenital condition.  The veteran did not appeal 
that decision and it became final.  See 38 C.F.R. § 7105 
(West 2002 & Supp. 2007).  The veteran subsequently requested 
that his claim be reopened, such request was denied by the RO 
in November 1986, and that rating decision was ultimately 
affirmed by the Board in December 1987.  The December 1987 
Board decision that denied reopening of service connection 
for flat feet was final when issued.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100. 

In November 2003, the veteran again requested that his pes 
planus claim be reopened.  The request for reopening was 
denied in the November 2004 rating action which is the 
subject of the instant appeal.  Based on the procedural 
history outlined above, the issue for consideration as to the 
pes planus issue is whether new and material evidence has 
been received to reopen the claim.  

Under the controlling regulation, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's claim for service 
connection for flat feet was originally considered in June 
1984.  At that time, although the service medical records 
reflected complaints of bilateral foot pain and showed 
diagnoses of flat feet, the claim was denied on the basis 
that the veteran's flat feet were congenital in nature.  That 
decision became final.  When the veteran's request to reopen 
was last considered, by the Board in December 1987, the Board 
found that new and material evidence had not been received to 
reopen the claim.  

The Board in December 1987 noted that the only evidence added 
to the record was a July 1986 VA examination report.  That 
report noted subjective complaints of flat feet; however, the 
VA examiner found no objective evidence of pes planus.  For 
this reason, the Board found that there was no factual basis 
to reopen the claim.  In sum, the evidence of record at the 
time of the last final Board decision in December 1987, while 
showing in-service complaints of flat feet, did not establish 
that any preexisting foot disability was aggravated by active 
service.

Evidence added to the record since the time of the final 
Board denial in December 1987 includes VA outpatient 
treatment records reflecting bilateral foot complaints.  For 
example, a July 2000 VA clinical record contained a 
provisional diagnosis of flat feet.  The treatment plan 
involved shoe inserts.  A subsequent VA outpatient record in 
January 2004 revealed continued foot complaints.  The 
diagnosis was flat feet and it was indicated that the veteran 
needed arch supports.

The evidence detailed above was not previously before agency 
decisionmakers.  
Moreover, because it reflects post-service diagnoses not 
established by the evidence of record at the time of the last 
final Board decision in December 1987, it is not cumulative 
or redundant of evidence already associated with the claims 
file.  Accordingly, such evidence is found to be new under 
38 C.F.R. § 3.156(a).  

While new, the evidence added to the record subsequent to the 
last final Board decision in December 1987 is not material.  
The additional evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  The veteran's 
original claim had been denied because his pes planus was 
congenital in nature; therefore, the recently submitted 
treatment reports showing present disability do not provide a 
basis for substantiating the claim.  To be material in the 
present case, the evidence must tend to indicate, by 
competent opinion, that a preexisting flat foot disorder was 
aggravated by active service.  Such evidence was lacking at 
the time of the last final denial in December 1987, and 
remains lacking at the present time.  For these reasons, the 
Board finds that material evidence as contemplated under 
38 C.F.R. § 3.156(a) has not here been received.  
Consequently, the request to reopen the previously denied 
claim must be denied.  

II.  Service connection for dental condition

The veteran is claiming entitlement to service connection for 
a dental condition, to include as secondary to the veteran's 
service-connected status post fracture of the nasal bone.  In 
this regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  

A March 2005 rating decision implemented an award of 
entitlement to service connection for dental treatment 
purposes for residuals of root canal surgery affecting teeth 
8 and 19; however, for the reasons discussed above, 
entitlement to VA outpatient treatment for dental conditions 
other than those involving teeth 8 and 19 must still be 
considered.  See also Douglas v. Derwinski, 2 Vet. App. 435, 
440 (1992) (en banc) (holding that the Board is required to 
consider a veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  According to the 
law, service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2007).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to or the result 
of a service-connected disability.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995).

The veteran explained in a July 2003 statement that he was 
hit in the nose and facial area during service, causing the 
need for a root canal surgery to teeth 8 and 19.  

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion.  
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9910 and 9910 concern 
loss of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed 
under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic 
Code 9916 concerns malunion or nonunion of the maxilla.  

The evidence of record in the present case does not indicate 
that the residuals of the veteran's root canal surgery 
involve any of the dental conditions found under 38 C.F.R. 
§ 4.150.  Rather, VA examination in 1986 indicated that the 
veteran's residual symptoms involved bleeding and painful 
gums.  

Because the evidence of record does not demonstrate that the 
veteran has any of the dental conditions found under 
38 C.F.R. § 4.150, entitlement to service-connection for 
compensation purposes must be denied, both on a direct and 
secondary basis.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.  
Again, outpatient treatment has already been authorized with 
respect to teeth 8 and 19.  The question, then, is whether 
dental treatment for any remaining teeth or dental condition 
is possible here.  

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c). 

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will 
be service- connected if they were filled 
or extracted after 180 days or more of 
active service.  

(2) Teeth noted as filled at entry will 
be service- connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  

(3) Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service- 
connected.  

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.  

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  

(6) Teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service.  

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service connected for treatment purposes:  

(1) Calculus;  

(2) Acute periodontal disease;  

(3) Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and 

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.  

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.  

Here, the evidence of record does not reveal treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, or periodontal disease.  For this reason, service 
connection for treatment purposes is not permissible pursuant 
to 38 C.F.R. § 3.381(a).  Moreover, because the veteran's 
entrance examination in February 1978 indicated no dental 
conditions, 38 C.F.R. § 3.381(d) does not afford a basis for 
an allowance of service connection for dental treatment 
purposes.  There is no other basis for a grant of dental 
treatment under 38 C.F.R. § 3.381.  

The Board further notes that 38 C.F.R. § 17.161 sets forth 
classes of eligibility for dental treatment.  Under 38 C.F.R. 
§ 17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition may be authorized dental treatment as 
necessary to maintain oral health and masticatory function.  

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for 
dental treatment under Class II, Class II(a), Class II(b), 
and Class II(c).  With respect to Class II, Class II(a), and 
Class II(b), having a service-connected compensable or 
noncompensable dental disability or condition is a predicate 
to eligibility.  Class II(c) eligibility is not dependent on 
having a service-connected compensable or noncompensable 
dental disability or condition.  Instead, eligibility is 
dependent on having prisoner of war status for a period on 90 
days or more.

Here, the veteran has a service-connected noncompensable 
(treatment purposes) dental condition with respect to teeth 8 
and 19.  He has no other service-connected dental conditions 
and none are warranted under 38 C.F.R. § 3.381, as already 
discussed.  Because having a service-connected compensable or 
noncompensable dental condition is a predicate to eligibility 
under Class I, Class II, Class II(a), and Class II(b), none 
of these provisions serves as a basis for authorization of 
outpatient dental treatment for any teeth other than 8 and 
19.  Similarly, because the evidence does not establish that 
the veteran was a prisoner of war, he is not eligible for 
outpatient dental treatment under Class II(c).  There are no 
other relevant classes of eligibility based on the facts of 
record in the instant case.  

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disability, including for outpatient treatment purposes for 
any teeth other than 8 and 19 (for which outpatient treatment 
is currently authorized).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Duty to notify and assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, while the RO issued a notice letter in August 
2004, the VCAA duty to notify was not fully satisfied until 
after the adverse November 2004 rating action on appeal.  
Specifically, letters sent to the appellant in July 2006 and 
February 2007 fully addressed all four notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Additionally, with respect to the 
veteran's request to reopen a claim of entitlement to service 
connection for pes planus, the February 2007 letter satisfied 
the requirements under Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Although complete notice on the pes planus issue was not sent 
before the initial RO decision in this matter, the Board 
finds that the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2007, after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the February 2007 
notice letter informed the veteran of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  In any event, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Based on 
the foregoing, the Board finds that adequate notice was 
provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Furthermore, the record contains the veteran's 
statements in support of his claim.  Additionally, while 
efforts were made to obtain records from the Social Security 
Administration, responses from that agency indicate that the 
veteran was not in receipt of benefits and that they had no 
medical file or evidence to submit.  

Significantly, neither the appellant nor his attorney 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no 


further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence has not been received, and the 
request to reopen service connection for pes planus is 
denied.  

Service connection for a dental condition, to include as 
secondary to the veteran's service-connected status post 
fracture of the nasal bone, for compensation or treatment 
purposes (aside from teeth 8 and 19 for which outpatient 
treatment is authorized), is denied.


REMAND

In a June 2007 rating decision, the RO granted service 
connection for sinusitis with diminished sense of smell and 
taste, and assigned an initial disability rating of 10 
percent, effective from October 1, 1999.  The veteran's 
accredited representative submitted a notice of disagreement 
in October 2007.  The evidence of record does not reflect 
that a statement of the case (SOC) has been issued pursuant 
to 38 C.F.R. § 19.26 (2007) in response to the October 2007 
notice of disagreement.

In such cases, the Court has indicated that the proper action 
is to REMAND the issue to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, 
the next step was for the RO to issue an SOC on the denial of 
the . . . claim, and the Board should have remanded that 
issue to the RO, not referred it there, for issuance of that 
SOC").  



Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action, 
including issuance of a SOC, on the 
appeal initiated by the veteran from the 
June 2007 rating decision to assign an 
initial 10 percent rating for service 
connection for sinusitis with diminished 
sense of smell and taste.  The veteran 
and his attorney representative should be 
clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.
If an appeal is perfected, then the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The purpose of this remand is to comply with due process of 
law.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


